Citation Nr: 0702359	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a leg disability to 
include bilateral stress fractures and bilateral shin 
splints.

2.  Entitlement to service connection for a right shoulder 
disability. 

3.  Entitlement to service connection for a left knee scar.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1995 to May 
2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show a current disability of the 
lower extremities.

2.  The evidence fails to show a current right shoulder 
disability.

3.  Detailed service medical records make no mention of a 
left knee scar.  

4.  The veteran's original claim for benefits dated in May 
2002, does not mention a left knee scar.  

5.  A left knee scar was first noted in the medical records 
after service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for a bilateral leg 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  Criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Criteria for service connection for a scar on the left 
knee have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Stress fractures/Shin splints 
 
The veteran asserts that his legs hurt whenever he attempts 
to do any exercise, and he stated that he is unable to run or 
walk any long distance, or climb stairs.

Service medical records indicate that the veteran was 
diagnosed with probable stress fractures in December 2001.  
Nevertheless, a bone scan in January 2002 ruled out stress 
fractures, and indicated that the veteran's bilateral leg 
pain was most consistent with shin splints.  The veteran was 
diagnosed with chronic shin splints.  On his separation 
physical the veteran was assigned an L2 on his PUHLES 
profile, indicating slightly limited mobility of joints, 
muscular weakness, or other musculoskeletal defect, and the 
medical officer indicated that the veteran had chronic shin 
splints, with the left being more painful than the right.

At a VA examination in September 2002, the examiner indicated 
that there was no gross abnormality with regard to the bone 
of the left leg.  The examiner noted that the veteran had 
been diagnosed with shin splints while in service, but 
indicated that they had healed.

X-rays of the left leg were normal in April 2003, and the 
tibia and fibula were intact without evidence of a fracture 
or bony abnormality.

While the veteran had shin splints while in service, the 
current medical evidence shows no disability of the lower 
extremities and the VA examiner indicated that the veteran's 
shin splints had healed.  As such, evidence of a present 
disability has not been presented, and in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for a disability of the lower extremities is 
denied.

Right rotator cuff

The veteran indicated that it was getting difficult for him 
to lift anything over ten pounds over his head.  He also 
indicated that he was not able to play sports because of 
right shoulder pain.  Nevertheless, while the evidence 
demonstrates that the veteran strained the rotator cuff in 
his right shoulder in service, the medical evidence fails to 
show that there was a permanent current disability which 
resulted from the injury.

Service medical records reflect that in March 1999, the 
veteran sought treatment for right should pain after an 
automobile accident, and was diagnosed with a rotator cuff 
sprain.  The veteran indicated yes when asked if he had then, 
or had ever had, shoulder pain on his medical history survey, 
but no shoulder disability was noted by the examination, and 
the veteran's upper extremities were found to be normal by 
his separation physical.    

X-rays of the veteran's shoulder in September 2002 revealed a 
normal right shoulder, and arthritis was ruled out.  At a VA 
examination in September 2002, the veteran's shoulders were 
symmetrical and the veteran had both forward flexion and 
abduction from 0 to 180 degrees.  The examiner found no 
evidence of any wasting of the right shoulder muscles, and he 
opined that with the exception of healed shin splints he did 
not see any abnormality.

VA treatment records also fail to show any diagnosis of a 
disability related to the right shoulder.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Given that the medical evidence, including x-rays 
and a VA examination, failed to show evidence of a present 
right shoulder disability, the veteran's claim is denied.

Left knee scar

The veteran asserts that he injured his left knee in service 
in 1997 which resulted in a scar on his left knee.  

The veteran's entrance physical indicated that the veteran 
did have a scar, noting a scar in the lumbar region of the 
veteran's back.  However, there was no indication that the 
veteran had a scar on his left knee.  None of the in-service 
treatment records reflect the presence of a left knee scar, 
and the report of examination conducted at separation 
likewise included no mention of a left knee scar.  

At the veteran's VA examination in September 2002, several 
months after separation, the veteran was found to have a one 
inch scar on his left knee.  The veteran also submitted a 
photograph showing a scar on his knee.

The Board is thus left with a record consisting of voluminous 
service medical records (including many with specific 
references to the left knee and lower extremities), none of 
which include mention of a left knee scar; a post service 
record dated 4 months after service reflecting the presence 
of a left knee scar; and the veteran's contentions.  Since 
the purpose of medical records is to describe medical 
findings, and the service records include many specifically 
generated to assess the left knee and leg, the Board accords 
these records greater probative value than the veteran's 
contentions first made several months after service, (the 
veteran's original May 2002 claim makes no mention of a left 
knee scar).  Because the more probative service records do 
not reflect the presence of any left knee scar, or mention 
any laceration as would produce a left knee scar, the greater 
weight of the evidence is against the conclusion the 
veteran's current left knee scar was incurred in service.  
Accordingly, the veteran's claim for service connection is 
denied.   

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in August 2002.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records and service medical records were 
obtained; and the veteran was provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a bilateral disability of the lower 
extremities is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left knee scar is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


